

115 HRES 625 IH: Supporting the goals, activities, and ideals of Prematurity Awareness Month.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 625IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself and Ms. Norton) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals, activities, and ideals of Prematurity Awareness Month.
	
 Whereas according to the World Health Organization, complications of preterm birth now outrank all other causes as the world’s number one killer of children under 5 years of age;
 Whereas complications of preterm birth accounted for 35 percent of deaths among newborns globally in 2013;
 Whereas there are stark inequalities in the survival rates of preterm babies born around the world; Whereas up to 75 percent of deaths resulting from preterm birth worldwide can be prevented through proven low-cost interventions;
 Whereas preterm birth is a global problem, exacting a harsh toll on families from all parts of society in every nation;
 Whereas countries can improve maternal health and the survival rate of babies born prematurely by making strategic investments in health care systems to ensure access to high-quality adolescent and prepregnancy care; prenatal care, quality childbirth services, and emergency obstetric care; as well as comprehensive care for affected newborns;
 Whereas according to the Centers for Disease Control and Prevention, preterm birth is the leading contributor to infant death in the United States;
 Whereas while the United States preterm birth rate decreased from a peak of 12.8 percent in 2006 to 9.8 percent in 2016, the rate is still too high;
 Whereas the March of Dimes 2017 Premature Birth Report Card awarded the United States a C due to persistently high rates of preterm birth; Whereas many United States communities experience significant racial and ethnic disparities in preterm birth rates;
 Whereas the Institute of Medicine estimated in 2006 that the annual societal economic cost associated with preterm birth in the United States was $26.2 billion;
 Whereas many preterm births can be prevented through evidence-based public health programs focused on reducing risk factors, such as tobacco use, inadequate birth spacing, and early elective deliveries; and
 Whereas in the United States and around the world November is recognized as Prematurity Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the recognition of Prematurity Awareness Month;
 (2)supports efforts at home and abroad to— (A)reduce the impact of preterm births by improving maternal health prepregnancy and postpregnancy; and
 (B)advance the care and treatment of infants born preterm; (3)honors those working domestically and internationally to reduce preterm births; and
 (4)expresses the intent of the House of Representatives to promote evidence-based prevention interventions to prevent preterm birth and improve outcomes for affected infants.
			